Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

 				Response to Amendment
The Request for continued Examination, filed on 01/11/2021, has been entered and acknowledged by the Examiner.   In the Amendment, applicant amended claims 1, 15 and 19.  
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103
Please note claims 1-22 are pending.
Information Disclosure Statement  
The information disclosure statement (IDS) filed on 1/11/2021 has been considered (see form-1449, MPEP 609).

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stamper et al. (US PGPUB 2008/0004117, hereinafter Stamper), in view of Van Luchene (US PGPUB 2014/0357352, hereinafter Van) and further in view of Marr et al. (US PGPUB 2017/0282063, hereinafter Krishnamurthy).
As per as claim 1, Stamper discloses:
 A method for providing gaming assistance (Stamper, e.g., fig. 2, associating with texts description, [0003], [0016-0017], “…assistance is provided for a portion of the game in the form of an additional character in the game”), comprising:
 	receiving over a network at a back-end server information related to a plurality of game plays of players for a gaming application (Stamper, e.g., [0015-0017], [0031-0032], “…gaming devices 101a-d (e.g. Xbox 360.TM.) connected together via a server 102 (e.g. an Xbox Live.RTM. Server). Each gaming device comprises a console 103, a display 104 and a controller 105. The connections may be wired or wireless, direct or indirect (e.g. over the internet). It will be appreciated that a network may comprise more or fewer devices and that each device may have one or more controllers connected to it…”);
 	receiving a query from a first player playing the gaming application, the query related to a first game play of the first player (Stamper, e.g., [0022-0025], “…a touch screen input, the call for help may be initiated by the gamer touching a panic/help "icon" or "image" to trigger the call…”);
 	determining a current game context of the first game play (Stamper, e.g., [0024], [0033-0041], “…controlling entity (in step 205) may include one or more of the following pieces of information…The message sent from the controlling entity to other gamers (in step 207) may include some or all of the information listed above (which may 
 	generating a modeled response to the query and the current game context using a machine learning engine based on the information related to the plurality of game plays, (Stamper, e.g., [0033-0041], and [0080], “…controlling entity and therefore it may not be necessary to include some or all of this information within the message…The call for help sent out to other garners (in step 207) may be sent to one or more other gamers…” and “…the responding player may be able to watch the initiating gamer's game play and provide advice on how to achieve a task (e.g. verbally using the chat facility on Xbox Live (trade mark)). To watch progress then they may have a gaming device that plays the same game environment and they could have a camera that follows the initiating gamer's actions…”)); and
 	sending the modeled response to a device of the first player (Stamper, e.g., [0080-0083], “…the responding player may be able to watch the initiating gamer's game play and provide advice on how to achieve a task (e.g. verbally using the chat facility on Xbox Live (trade mark)). To watch progress then they may have a gaming device that plays the same game environment and they could have a camera that follows the initiating gamer's actions…responding to the call for help may join the gamer to form a team working for the benefit of that gamer or may join the team that the gamer already belongs to in order to assist that team…”).
	To make records clearer regarding to the features of “current game context based on the information related to the plurality of game plays” (although as stated 
However Van, in an analogous art, discloses “current game context based on the information related to the plurality of game plays” (Van, e.g., [0255-0264], “…Character A may give advice to Character B. As Character B's successfully plays through the game, Character A may receive some benefit based on Character B's success. Eventually, Character B may become an expert and give advice to Character C. The game system may be configured such that Character C's success is beneficial not only to Character B, but also to Character A… assign a player or player character to be an expert for a particular game parameter. For example, system 10 may be configured to receive an indication that a player character has completed a game parameter; determine if expert status if available for that parameter, output an offer to be an expert to the player character who has completed that game parameter…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Van and Stamper to provide game players become an experts by accumulating a certain number of help point by giving help in order to advance to the next experience point level. (Van, e.g., [0182-0183]).
	The combination of Van and Stamper do not explicitly disclose the features of “a machine learning engine” and “wherein information is associated with one or more game contexts of the plurality of game plays of players that match the current game context of the first player, wherein each of the one or more game contexts have a corresponding matching vector with a corresponding matching value that indicates a quality of matching a corresponding game context to the current game context, the corresponding matching value exceeding a threshold”
	However Marr, in an analogous art, discloses “a machine learning engine” (Marr, e.g., [0120], “…machine learning…search various permutations of potential matches in a reasonable time…).
	wherein information is associated with one or more game contexts of the plurality of game plays of players that match the current game context of the first player (Marr, e.g., [0027-0035], “…determined based on a game profile, a player profile, and/or other information…gameplay session may be required to wait for the future gameplay session to start. For example, a first player who prefers to play with friends may prefer to wait to be matched with friends, instead of being placed into a gameplay session with only strangers…in various contexts as well, such as to influence game-related purchases, recommend a composition of groups of players, train or identify non-player characters (NPCs) that should be used, and/or other contexts…”), wherein each of the one or more game contexts have a corresponding matching vector with a corresponding matching value that indicates a quality of matching a corresponding game context to the current game context, the corresponding matching value exceeding a threshold (Marr, e.g., [0011-0013] and [0113-0117], [0147],  “…determine whether a match score exceeds a predefined threshold match score…select the potential match having the highest match score, automatically select a potential match based on aggregate potential matches… select a potential match that exceeds the threshold match score, present one or more potential matches that exceed the threshold match score to the player for selection…”) . Thus, it would have been Marr, Van and Stamper to identifies a potential match to refers to a potential grouping of two or more players to archiving in assistance the player receives for interacting with contexts level with the marching group in order to improve the skill level (Marr, e.g., [0008-0012]).

As per as claim 2, the combination of Marr, Van and Stamper disclose:
The method of claim 1, wherein generating a response includes:
 	interpreting the query (Stamper, e.g., [0033-0041], and [0080]); and
 	providing as input the interpreted query and the current game context for the gaming application into the machine learning engine configured to match the query that is interpreted and the current game context to the modeled response (Marr, e.g., [0011-0013] and [0113-0117], [0120], [0147],  “…determine whether a match score exceeds a predefined threshold match score…select the potential match having the highest match score, automatically select a potential match based on aggregate potential matches… select a potential match that exceeds the threshold match score, present one or more potential matches that exceed the threshold match score to the player for selection…”), the modeled response being one of a plurality of modeled responses for the gaming application (Stamper, e.g., [0033-0041], and [0080]) and (Van, e.g., [0255-0264]) and further see (Marr, [0066-0067] for game application).

As per as claim 3, the combination of Marr, Van and Stamper disclose:
The method of claim 2, further comprising:
 	sending the query and the current game context to a third party artificial intelligence engine configured for interpreting the query and matching the interpreted query and current game context to the modeled response (Marr, e.g., [0011-0013] and [0113-0117], [0120], [0147],  “…determine whether a match score exceeds a predefined threshold match score…select the potential match having the highest match score, automatically select a potential match based on aggregate potential matches… select a potential match that exceeds the threshold match score, present one or more potential matches that exceed the threshold match score to the player for selection…”),  and further see (Stamper, e.g., [0019] and [0058]) and further see (Van, e.g., [0304-0305]).

As per as claim 4, the combination of Marr, Van and Stamper disclose:
The method of claim 2, further comprising:
translating the query from a first format to a second format, wherein the first format is audio and the second format is text (Stamper, e.g., [0052], [0054], [0080], “The message calling for help (sent in step 207) may be sent to other gaming devices and/or other devices such as mobile telephones (e.g. via SMS), computers (e.g. via email or instant messenger) etc. The device by which a potential respondent gamer is alerted about the request for help may be determined by preferences set by them in a profile (e.g. using a graphical user interface). The message may be in the form of a textual message (e.g. via SMS), an audio message (e.g. an audio file)…”) and (Van, e.g., [0173], [0176] and [0206]).

As per as claim 5, the combination of Marr, Van and Stamper disclose:
 The method of claim 1, wherein the query is presented in a format including at least one of audio, text, and video (Stamper, e.g., [0052], [0054], [0080]) and (Van, e.g., [0173], [0176] and [0206]).

As per as claim 6, the combination of Marr, Van and Stamper disclose:
The method of claim 1, wherein the response is presented in a format including at least one of audio, text, and video (Stamper, e.g., [0052], [0054], [0080]) and (Van, e.g., [0173], [0176] and [0206]).

As per as claim 7, the combination of Marr, Van and Stamper disclose:
The method of claim 1 wherein the device comprises a companion mobile device, wherein the game play is presented on a display (Stamper, e.g., [0052-0057], [0080], [0092-0093]).

As per as claim 8, the combination of Marr, Van and Stamper disclose:
The method of claim 1, wherein the device comprises a display configured for presenting the first game play and the response (Stamper, e.g., [0033-0041]).

As per as claim 9, the combination of Marr, Van and Stamper disclose:The method of claim 1, further comprising:
 	assigning to the first player an expert for obtaining assistance (Stamper, e.g., fig. 2, associating with texts description, [0003], [0016-0017], [0080-0085]); and
 	generating a communication session between the device of the first player and a device of the expert to enable the expert to render assistance to the first player (Stamper, e.g., fig. 2, associating with texts description, [0003], [0016-0017], [0080-0085]).

As per as claim 10, the combination of Marr, Van and Stamper disclose:
The method of claim 1, wherein the information includes game context data and global context data (Stamper, e.g., [0016], [0030-0042], [0052]).

As per as claim 11, the combination of Marr, Van and Stamper disclose:
The method of claim 10, wherein the game context data includes game state data and (OS) level data (Stamper, e.g., [0016], [0030-0042], [0052]).

As per as claim 12, the combination of Marr, Van and Stamper disclose:
The method of claim 11, wherein game state data includes at least one of the following:
(Since claim recites at least one of the following, therefore, it only need one of features below to meet the claim requirement).
Character (Stamper, e.g., [0017] and [0020]);
 	character race or type;
 	current quest for a first character in the game play (Stamper, e.g., [0033-0041]);
 	next quest for the first character in the game play;
 	location of the game play in a gaming environment; 
 	level of game playing the gaming environment; 
 	assets; 
 	loadout; and
 	skill set of the first character (Van, e.g., [0255-0264]).

As per as claim 13, the combination of Marr, Van and Stamper disclose:
The method of claim 11, wherein the OS level data includes at least one of the following:
	(Since claim recites at least one of the following, therefore, it only need one of features below to meet the claim requirement).
 	gaming input (Stamper, e.g., fig. 2, associating with texts description, [0017-0022], [0086]);
 	controller input;
 	timestamps of controller input;

As per as claim 14, the combination of Marr, Van and Stamper disclose:
The method of claim 10, wherein the global context data includes at least one of the following:
	(Since claim recites at least one of the following, therefore, it only need one of features below to meet the claim requirement).
 	player profile data (Stamper, e.g., [0030] and [0052]);
 	playing style of the first player;
 	skill level of the first player (Van, e.g., [0255-0264]);
 	whether or not the first player is currently playing the gaming application;
 	whether or not the first player is online;
 	the title of the gaming application;
 	co-players the first player is playing with;
 	frequency of input controller actuation; and
 	friends of the first player.

Claims 15-18 are  essentially the same as claims 1-14 except that they set forth the claimed invention as computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-14.

Claims 19-22 are essentially the same as claims 1-14 except that they set forth the claimed invention as a computer system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-14.

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 01/11/2021 with respect to claims 1-22 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from 

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to query the current game context and generated based on the information that relate to the plurality of game plays.

a.	Muller et al. (US PGPUB 2012/0142429, hereafter Muller; “Collaborative Electronic Game Play Employing Player” discloses tracks, analyzes or sorts behaviors of user or players across a network to draw correlations from, or characterizations of, those user or players and identifies similarly characterized or mutually complementary user or players.
Muller further teaches identify matches level base on threshold and classify players to certain experiences [0176-0179], match exceeding a threshold [0245-0246]. 
Muller also disclose query to retrieve relate players [0298]).
b.	Stirling et al. (2017/0361233, hereafter Stirling); “System and Method for read Graphically Encoded Identfiers from Physcial Trading Cards through Imge Based Template Matching” disclose identifiers from physical trading cards through image-based template matching in order to incorporate game items from the identified trading cards in a video game.

	 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN A PHAM/
Primary Examiner, Art Unit 2163